Citation Nr: 1428812	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  04-06 809	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for spinal stenosis at L4-5, prior to August 28, 2003.

2.  Entitlement to an evaluation in excess of 20 percent for spinal stenosis at L4-5, from August 28, 2003 to November 18, 2008.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Kate A. Sosna, General Attorney


INTRODUCTION

The Veteran served on active duty from August 1992 to January 1999.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a May 2002 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  In August 2006, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In December 2011, the Board issued a decision that, in part, denied entitlement to an evaluation in excess of 10 percent for spinal stenosis at L4-5 prior to August 28, 2003, and entitlement to an evaluation in excess of 20 percent for spinal stenosis at L4-5 from August 28, 2003 to November 18, 2008.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying her of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the August 2006 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In October 2013, the Veteran responded that she wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the portion of the December 2011 Board decision that denied the claims of entitlement to an evaluation in excess of 10 percent for spinal stenosis at L4-5 prior to August 28, 2003, and entitlement to an evaluation in excess of 20 percent for spinal stenosis at L4-5 from August 28, 2003 to November 18, 2008, is vacated.  The remainder of the December 2011 Board decision remains undisturbed. 



	                        ____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


